                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MARION KING, on behalf of
T.M.K.F., a minor,

       Plaintiff,                                   Case No. 17-12549

v.                                                  Hon. Marianne O. Battani

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

_____________________________________/


         OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTIONS
     AND ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Before the Court are objections (Dkt. 17) filed by Plaintiff Marion King on behalf

of her son, T.M.K.F., to a February 6, 2019 Report and Recommendation (“R & R”)

issued by Magistrate Judge Stephanie Dawkins Davis (Dkt. 16). In the R & R, the

Magistrate Judge recommends that the Court deny Plaintiff’s motion for summary

judgment (Dkt. 13), grant the Defendant Commissioner of Social Security’s motion for

summary judgment (Dkt. 14), and affirm the challenged decision of the Defendant

Commissioner. For the reasons discussed below, the Court OVERRULES Plaintiff’s

objections and ADOPTS the Magistrate Judge’s R & R in its entirety.
II.    FACTUAL AND PROCEDURAL BACKGROUND

       Neither party has objected to the Magistrate Judge’s statement of the procedural

history and background facts of this case regarding Plaintiff’s claim for supplemental

security income (“SSI”) childhood disability benefits on behalf of her son, T.M.K.F. Nor

do they object to the Magistrate Judge’s summary of the administrative proceedings on

Plaintiff’s claim for benefits and the findings of the Administrative Law Judge (“ALJ”).

Accordingly, the Court adopts these unchallenged portions of the R & R.

III.   STANDARD OF REVIEW

       A district court must conduct a de novo review of any portion of a magistrate

judge’s R & R to which a party objects. 28 U.S.C. § 636(b)(1). The district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1). The requirement of de novo review “is a

statutory recognition that Article III of the United States Constitution mandates that the

judicial power of the United States be vested in judges with life tenure.” United States v.

Shami, 754 F.2d 670, 672 (6th Cir. 1985). Accordingly, Congress enacted 28 U.S.C. §

636(b)(1) to “insure[ ] that the district judge would be the final arbiter” of matters referred

to a magistrate judge. Flournoy v. Marshall, 842 F.2d 875, 878 (6th Cir. 1988).

       The Court must affirm the decision of the Defendant Commissioner so long as “it

is supported by substantial evidence and was made pursuant to proper legal

standards.” Rogers v. Commissioner of Social Security, 486 F.3d 234, 241 (6th Cir.

2007). “Substantial evidence is defined as more than a scintilla of evidence but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Rogers, 486 F.3d at 241 (internal quotation

                                              2
marks and citation omitted). If the Commissioner’s decision is supported by substantial

evidence, “it must be affirmed even if the reviewing court would decide the matter

differently, and even if substantial evidence also supports the opposite conclusion.”

Cutlip v. Secretary of Health & Human Services, 25 F.3d 284, 286 (6th Cir. 1994)

(citations omitted).

       When determining whether the Defendant Commissioner’s factual findings are

supported by substantial evidence, the Court confines its examination to the

administrative record considered as a whole. Wyatt v. Secretary of Health & Human

Services, 974 F.2d 680, 683 (6th Cir. 1992) (internal quotation marks and citation

omitted). There is no requirement, however, that either the Commissioner or this Court

must discuss every piece of evidence in the record. Kornecky v. Commissioner of

Social Security, No. 04-2171, 167 F. App’x 496, 508 (6th Cir. Feb. 9, 2006). Further, in

reviewing the Defendant Commissioner’s resolution of Plaintiff’s claim for benefits on

behalf of her son, this Court does not “try the case de novo, resolve conflicts in

evidence, or decide questions of credibility.” Bass v. McMahon, 499 F.3d 506, 509 (6th

Cir. 2007).

IV.    ANALYSIS

       A.     Objection No. 1

       As the first of her five objections to the R & R, Plaintiff broadly asserts that the

Magistrate Judge and the ALJ erred (i) in finding that her son’s severe impairments “do

not functionally equal a listing,” and (ii) in failing to determine that her son has “the

severe impairment of Oppositional Defiant Disorder (ODD).” (Dkt. 17, Plaintiff’s

Objections at 2.) As noted by Defendant in response, however, this objection is

                                               3
“nothing more than a summation of Plaintiff’s motion for summary judgment and a

restatement of the relief she seeks.” (Dkt. 18, Defendant’s Response at 2.) Where, as

here, a party’s objection to an R & R is “summary in nature, with no specificity at all,”

and this objection fails to “address the findings of the magistrate” or “specify the findings

that [the objecting party] believe[s] [a]re in error,” the Sixth Circuit has held that such a

submission does not qualify as the “specific written objection[]” demanded under Fed.

R. Civ. P. 72(b)(2) and this Circuit’s precedents. Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995); see also Howard v. Secretary of Health & Human Services, 932 F.2d 505,

509 (6th Cir. 1991) (“A general objection to the entirety of the magistrate’s report has

the same effects as would a failure to object.”). Accordingly, the Court need not

address this objection.

       B.     Objection No. 2

       Plaintiff next challenges the Magistrate Judge’s determination that the ALJ did

not err in determining that T.M.K.F. was less than markedly limited in the domain of

acquiring and using information. In Plaintiff’s view, the Magistrate Judge properly

recognized that “much evidence” supports her contention that her son has a marked

limitation in this domain, but then proceeded to unduly “minimize[]” this evidence.

(Plaintiff’s Objections at 3.) As a result, according to Plaintiff, the Magistrate Judge

acted as a “mere rubber stamp” for the ALJ’s decision, and expressed an unwillingness

to “overturn the ALJ.” (Id. at 4 (internal quotation marks and citation omitted).)

       In response, Defendant correctly observes that Plaintiff’s objection on this point

fails to “offer any argument that the ALJ’s decision was not supported by substantial

evidence.” (Defendant’s Response at 3.) In fact, the ALJ thoroughly surveyed the

                                              4
evidence in the administrative record bearing upon the extent of T.M.K.F.’s limitations in

acquiring and using information, including the evidence cited in Plaintiff’s objections as

purportedly demonstrating her son’s marked limitations in this domain. (See Admin.

Record at 21-24.) The ALJ also provided specific reasons for the weight given to these

various items of evidence, and Plaintiff does not challenge these explanations.

Likewise, the Magistrate Judge did not merely “rubber stamp” the ALJ’s findings on this

point, but specifically addressed the arguments and supporting evidence put forward in

Plaintiff’s underlying summary judgment motion, as well as the arguments and evidence

offered in Defendant’s cross-motion. (See R & R at 10-14.) At the conclusion of this

analysis, the Magistrate Judge recognized that “some evidence” in the record supports

Plaintiff’s position that her son has marked limitations in this domain, but nonetheless

found that the ALJ’s determination to the contrary was “supported by substantial

evidence, and thus must be affirmed.” (Id. at 14-15.)

       In short, the Magistrate Judge’s analysis in the R & R does not evince any

dogmatic unwillingness to overturn the ALJ’s findings. Rather, the Magistrate Judge

correctly stated that these findings are “not subject to reversal” so long as they are

supported by substantial evidence, and that this remains true even if “substantial

evidence exists in the record to support a different conclusion.” (Id. at 15 (internal

quotation marks and citation omitted).) As Defendant observes, this is a correct

statement of the applicable law. See Jones v. Commissioner of Social Security, 336

F.3d 469, 477 (6th Cir. 2003) (“[T]he Commissioner’s decision cannot be overturned if

substantial evidence, or even a preponderance of the evidence, supports the claimant’s

position, so long as substantial evidence also supports the conclusion reached by the

                                             5
ALJ.”). Because Plaintiff fails to explain how the ALJ’s findings fall short of this

substantial evidence standard, but merely opines that the record would support a

different outcome, the Court overrules her objection.

       C.     Objection No. 3

       As her next objection to the R & R, Plaintiff takes issue with the Magistrate

Judge’s finding of substantial evidentiary support for the ALJ’s determination that

T.M.K.F. suffers from less than marked limitations in the domain of attending to and

completing tasks. In Plaintiff’s view, the ALJ “cherry-picked select portions of the

record” in reaching this conclusion, rather than considering all of the evidence as

mandated under the pertinent Social Security regulations. (Plaintiff’s Objections at 4-5

(internal quotation marks and citations omitted).) More specifically, Plaintiff opines that

her son’s “teachers are in the very best position to comment and remark upon his

abilities to complete tasks, focus and pay attention,” and she faults the ALJ for

discounting the observations of these teachers in assessing T.M.K.F.’s limitations in

these areas. (Id. at 5-6.)

       As observed by the Magistrate Judge, however, the ALJ expressly considered

the questionnaires completed by T.M.K.F.’s teachers in resolving the issue of functional

equivalence, determining that these two questionnaires were entitled to “some” and

“great” weight and explaining the reasons for these assessments. (R & R at 35-36

(citing Admin. Record at 21-22).) “[I]n fact, the teacher questionnaires were cited many

times in the [ALJ’s] decision.” (R & R at 36.) Again, Plaintiff does not identify any

purported errors in the ALJ’s determination of the weight to which these questionnaires



                                              6
were entitled. Accordingly, Plaintiff’s claim of cherry-picked evidence lacks support in

the record.

       To the extent that Plaintiff contends that the ALJ paid insufficient heed to one

teacher’s statement that T.M.K.F. had a serious problem working without distracting

himself or others and had “trouble working quietly,” (Admin. Record at 195), the ALJ

expressly acknowledged these findings, but elected to give this teacher questionnaire

only “some weight,” (id. at 22). Although Plaintiff seemingly suggests that these findings

necessarily equate to marked limitations in the specified domain, (see Plaintiff’s

Objections at 5), Defendant correctly explains in response (i) that this teacher identified

only one serious problem among the several activities in the domain of attending to and

completing tasks, (see id. at 195), and (ii) that T.M.K.F.’s other teacher — to whose

findings the ALJ gave “great weight,” (id. at 22) — did not identify any serious problems

in this domain, (see id. at 220). More generally, the Magistrate Judge pointed out that

the State agency expert considered the teacher questionnaire at issue and “still

concluded that T.M.K.F. has less than marked limitation in this domain.” (R & R at 18,

35.) Thus, beyond her disagreement with the ALJ’s assessment of this record and her

invitation to the Court to re-weigh the evidence, Plaintiff has not identified any basis for

overturning the ALJ’s decision that T.M.K.F. suffers from less than marked limitations in

the domain of attending to and completing tasks.

       Plaintiff also appears to challenge the Magistrate Judge’s reasoning that any

error by the ALJ with respect to this domain would be harmless unless there is a second

domain “in which T.M.K.F. has, or could be said to have, marked or extreme limitation.”

(R & R at 20.) Yet, she fails to identify any flaw in this reasoning, but instead merely

                                              7
points out that this purported error would “make[] a major difference” if T.M.K.F. were

deemed markedly limited in another domain. (Plaintiff’s Objections at 6.) This merely

restates the point already made by the Magistrate Judge, so the Court overrules this

objection as lacking in merit.

       D.     Objection No. 4

       Plaintiff’s fourth objection, like her second and third ones, takes aim at the ALJ’s

findings of less than marked limitations — in this case, with respect to the domain of

interacting with and relating to others. Here, again, Plaintiff acknowledges, at least

implicitly, that both the ALJ and the Magistrate Judge addressed the relevant portions of

the record bearing on this domain, (see Admin. Record at 20-22, 26; R & R at 21-25),

but she opines that this record “overwhelming[ly]” supports the conclusion that her son

has marked limitations in this domain, (Plaintiff’s Objections at 8).

       As observed by Defendant in response, it is difficult to view Plaintiff’s objection as

anything other than an invitation to the Court to “re-weigh the evidence in her favor.”

(Defendant’s Response at 9.) Binding precedent, however, forbids the Court from doing

so. Mullins v. Secretary of Health & Human Services, 680 F.2d 472, 472 (6th Cir.

1982). Upon surveying the evidence in the record bearing upon the limitations in

T.M.K.F.’s ability to interact with and relate to others, the Magistrate Judge found that

some items in this record were indicative of serious problems in this domain, while

others disclosed less severe concerns and behaviors that were controlled through

medication. (See R & R at 21-25.) Against this backdrop, the Magistrate Judge

determined that the ALJ’s finding of less than marked limitations was supported by

substantial evidence. (See id. at 25.) Plaintiff’s cursory assertion that the record

                                             8
instead features “overwhelming evidence” of marked limitations, (Plaintiff’s Objections at

8), without any attempt to explain how the ALJ might have erred in concluding to the

contrary, fails to provide a basis for setting aside the ALJ’s findings on this issue.

       E.     Objection No. 5

       Finally, Plaintiff faults the ALJ for failing to properly “develop the record[]”

concerning the diagnosis of T.M.K.F. as suffering from Oppositional Defiant Disorder

(“ODD”). (Plaintiff’s Objections at 8.) Yet, as explained in the R & R, although the ALJ

did not acknowledge this diagnosis, this error was harmless in light of the ALJ’s

consideration of “T.M.K.F.’s behavioral issues which make up the characteristics of

ODD.” (R & R at 38.) In support of this finding of harmless error, the Magistrate Judge

cited a legal principle that Plaintiff recognizes and does not challenge in her objections

— namely, that “[a]n ALJ’s error in excluding an impairment as ‘severe’ at step two is

not harmful so long as the ALJ finds another severe impairment, continues with the

[remaining steps of the] analysis, and accounts for all impairments, both severe and

non-severe, at the subsequent analytical steps.” (Id.)

       Despite the Magistrate Judge’s thorough and apparently unobjectionable

handling of this issue, Plaintiff nonetheless insists, without citation to authority, that the

ALJ was guilty of a “major oversight” by failing to discuss T.M.K.F.’s ODD diagnosis or

“opine on its impact on [his] life and abilities.” (Plaintiff’s Objections at 9.) The ALJ’s

failure to mention the diagnosis, however, is harmless error, as the Magistrate Judge

has explained. As for the ALJ’s purported failure to address the impact of this ODD

diagnosis on T.M.K.F.’s life and abilities, the Magistrate Judge found that the ALJ did, in

fact, “fully consider[] T.M.K.F.’s behavioral issues which make up the characteristics of

                                               9
ODD,” (R & R at 38), and Plaintiff has not suggested a basis for questioning the

Magistrate Judge’s determination on this point. Indeed, the Magistrate Judge noted that

the record is devoid of any “medical opinion or record stating that T.M.K.F. suffers from”

any particular symptoms or impairments in light of his ODD, but that the ALJ

nevertheless “expressly discuss[ed]” the symptoms of ODD as described by Plaintiff

herself “and still determined that T.M.K.F. is not disabled.” (R & R at 39 & n.4.) Thus,

the harmless-error rule invoked by the Magistrate Judge is fully applicable here, and

Plaintiff’s objection on this point lacks merit.

V.     CONCLUSION

       The Court has reviewed de novo the entire record and the pleadings, giving

particular attention to those portions of the record relevant to Plaintiff's objections. 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). For the reasons stated above, the

Court ADOPTS the Magistrate Judge’s February 6, 2019 report and recommendation

(Dkt. 16) in its entirety, and OVERRULES Plaintiff's February 19, 2019 objections to the

report and recommendation (Dkt. 17). Accordingly, Plaintiff’s motion for summary




                                               10
judgment (Dkt. 13) is DENIED, Defendant’s motion for summary judgment (Dkt. 14) is

GRANTED, and the challenged decision of the Defendant Commissioner is AFFIRMED

pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.

Date: March 25, 2019                                                s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 25, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              11
